Filed by National Penn Bancshares, Inc. pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended Subject Company: KNBT Bancorp, Inc. Commission File No.: 333-146617 1 National Penn Bancshares, Inc.Positioned for Continued Successin a Challenging Environment Sandler O'Neill & Partners, L.P.East Coast Financial Services Conference 2 Safe Harbor Regarding Forward Looking Statements This presentation contains forward-looking information about National Penn Bancshares, Inc. (National Penn),Christiana Bank and Trust Company (Christiana), KNBT Bancorp, Inc. (KNBT), and the combined operations ofNational Penn, Christiana and KNBT after the mergers, that is intended to be covered by the safe harbor forforward-looking statements provided by the Private Securities Litigation Reform Act of 1995. Forward-lookingstatements are statements that are not historical facts. These statements can be identified by the use offorward-looking terminology such as "believe," "expect," "may," "will,“ "should,'' "project," "plan,'' "seek,“ ”continue, "intend,'' or "anticipate'' or the negative thereof or comparable terminology, and include discussions of strategy,financial projections and estimates and their underlying assumptions, statements regarding plans, objectives,expectations or consequences of the transactions, and statements about the future performance, operations,products and services of the companies and their subsidiaries. National Penn and KNBT caution readers not toplace undue reliance on these statements. National Penn’s, Christiana’s and KNBT’s businesses and operations, as well as their combined business andoperations following the mergers, are and will be subject to a variety of risks, uncertainties and other factors.Consequently, their actual results and experience may materially differ from those contained in anyforward-looking statements. Such risks, uncertainties and other factors that could cause actual results andexperience to differ from those projected include, but are not limited to, the following: ineffectiveness of theirbusiness strategy due to changes in current or future market conditions; the effects of competition, and ofchanges in laws and regulations on competition, including industry consolidation and development of competingfinancial products and services; interest rate movements; inability to achieve merger-related synergies; difficultiesin integrating distinct business operations, including information technology difficulties; disruption from thetransaction making it more difficult to maintain relationships with customers and employees, and challenges inestablishing and maintaining operations in new markets; volatilities in the securities markets; and deterioratingeconomic conditions. The foregoing review of important factors should be read in conjunction with the other cautionary statements andrisk factors included in National Penn’s and KNBT’s annual, quarterly and current reports and other filings with the SEC. See the slides entitled “Additional Information About This Transaction” included in this presentation. Neither National Penn, Christiana nor KNBT makes any commitment to publicly release any revision or update toany forward-looking statements to reflect events or circumstances occurring after the date any forward-lookingstatement is made or to reflect the occurrence of unanticipated events. 3 Additional Information about theNational Penn/Christiana Transaction National Penn has filed a registration statement on Form S-4 in connection with theChristiana transaction, and together with Christiana, have mailed a proxystatement/prospectus to Christiana stockholders in connection with the transaction. Shareholders are urged to read the proxy statement/prospectus because it will contain important information about National Penn, Christiana and thetransaction. You may obtain a free copy of the proxy statement/prospectus as well asother filings containing information about National Penn, at the SEC's web site at www.sec.gov. A free copy of the proxy statement/prospectus, and the filings with theSEC that will be incorporated by reference in the proxy statement/prospectus, mayalso be obtained from National Penn or Christiana, by directing the request to either ofthe following persons: Sandra L. Spayd Chris J. Cusatis Corporate Secretary SVP and Chief Financial Officer National Penn Bancshares, Inc.
